Citation Nr: 1400001	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for otitis media.

2. Entitlement to service connection for rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rutkin, J.M.
INTRODUCTION

The Veteran served on active duty from October 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2013 hearing before the undersigned.  A transcript is of record. 

In a January 2012 statement, the Veteran raised claims of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for disfigurement of the abdomen, chronic abdominal pain, impairment of sphincter control, and vision impairment of the bilateral eyes.  He also raised claims for an increased rating for bilateral hearing loss and a total disability rating based on individual unemployability (TDIU) in February 2012 and May 2013 statements, respectively.  These claims have not yet been adjudicated, and are referred to the RO as agency of original jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, these claims must be remanded for further development.

The Veteran has indicated that there may be additional service treatment records associated with treatment at various Air Force base medical facilities, and has also identified relevant VA and private treatment records that have not been obtained.  Appropriate efforts should be made to secure these records in accordance with the instructions below. 

New VA examinations are also warranted.  In the October 2006 VA audiological examination report, the examiner suggested that otology be consulted to assess ear pathology distinct from the Veteran's hearing loss and tinnitus, and did not render a nexus opinion regarding the Veteran's otitis media.  Thus, a VA examination and opinion should be obtained from an examiner with an appropriate background in diseases or disorders of the ear.  In the September 2008 VA sinus examination report, the examiner found no signs of sinusitis or rhinitis.  However, the VA treatment records show numerous diagnoses of allergic rhinitis, and the service treatment records reflect diagnoses of sinusitis and allergic rhinitis.  Therefore, an examination and opinion are warranted to assess whether the Veteran has sinusitis/rhinitis related to the sinusitis and rhinitis diagnosed in service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Make appropriate efforts to obtain any service treatment records associated with the following facilities (as identified in a November 2006 statement associated with VA Form 21-4142):
A. Travis Air Force Base (AFB), January-March 1956
B. Clark AFB, Philippines, April-June 1956
C. Haneda AFB, Tokyo, August-October 1956
D. Hickam AFB, January-March 1957
If these records are not obtained, all efforts made to secure them and any negative responses received must be documented and associated with the claims file. 

2. Make appropriate efforts to obtain the Veteran's VA treatment records associated with the North Chicago VA Medical Center (VAMC) from January 1989 through August 1994.  Of note, the July 2013 supplemental statement of the case reflects that these treatment records are associated with the electronic claims folder.  However, these records did not appear to be a part of the electronic folder (either VBMS or Virtual VA) on last review.  These records therefore should be uploaded again to the electronic file.  If these records are not in the RO's possession, a request for them should be submitted to the South Texas VAMC, as the North Chicago VAMC has indicated that records from this period were transferred to that facility. 

3. Send the Veteran a letter requesting him to fill out authorized release forms (VA Form 21-4142) with sufficient information to enable VA to request the following records on his behalf (as identified in the November 2006 statement) pertaining to treatment for ear infections and pain.  He should also be invited to submit these records himself, and to identify any other pertinent treatment records. 
A. Dr. Pickett in Carrizo Springs, Texas, 1958-1960
B. The unnamed physician in Dilley, Texas, 1960-1962 
C. The unnamed physician in Pearsall, Texas
D. Dr. Sears on Main St., Lake Zurich, Illinois, 1965-1972
E. Doctors Bosamusa, J. Skopec, and L. Alec in McHenry, Illinois, 1972-1982
If the Veteran does not provide sufficient information or authorization to request these records on his behalf, he must be informed of this fact.  If appropriate authorization is received, all efforts to obtain these records and any negative responses received must be documented for the claims file. 

4. After the above development is completed, schedule the Veteran for a VA examination to assess the likelihood that his sinusitis/rhinitis is related to service.  The entire claims folder must be made available to the examiner for review.  The examiner's opinion must be supported by an explanation.  The examiner's attention is drawn to the following evidence for consideration: 
A. A history of hay fever and frequent colds reported by the Veteran at enlistment in the October 1953 report of medical history. 
B. Injuries to the face and nose from an assault in July 1955. 
C. Frontal sinusitis diagnosed in March 1957.
D. Allergic rhinitis diagnosed in April 1957.
E. Treatment for pneumonia, wheezing, and upper respiratory infections during service. 
F. A normal clinical evaluation of the sinuses in the August 1957 separation examination report. 
G. Diagnoses of allergic vasomotor rhinitis in March 2006, January 2007, and January 2008 VA treatment records. 

5. Schedule the Veteran for a VA examination to assess the likelihood that his chronic otitis media is related to service.  The examination must be performed by an examiner with an appropriate background in diseases or disorders of the ear.  The entire claims file must be made available to the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's otitis media was caused or aggravated by flying (and associated changes in air pressure) during service or by established in-service noise exposure.  Additionally, if any newly added records or other credible evidence shows that the Veteran had ear infections during service, the examiner must opine whether the Veteran's current otitis media is related to any such ear infections.  An explanation in support of the opinion must be provided. 

6. Then, after completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


